Per Curiam.
The trial court on. a second trial directed a verdict for defendants.
The only ground of appeal assigned is that the court directed a judgment of nonsuit. But the printed book before us shows that the court refused to nonsuit.
The argument of appellant is that the court erred in directing a verdict for defendants. But if this were properly before us as a ground of appeal, the answer is, that there was no exception taken to this action of the trial court; and without such exception, its ruling is not subject to review. Kargman v. Carlo, 85 N. J. L. 632.
The judgment is affirmed.
For affirmance—The Chancellor, Chief Justice, Garrison, Trenohaed, Parker, Bergen, Mtnturn, 'Kaltscii, Black, White, Williams, Taylor, Gardner, JJ. 13.
For reversal—None.